-19-cv- - - i Lof 2 PagelD #: 105
Case 1:19-cv-05764-ENV-SJB Document 11 Filed 02 (pale gr 595-013h60 g

CERTIFICATE - ATTESTATION

The undersigned authority has the honour to certify, in conformity with article 6 of the
Convention

L’autorite soussignee a l’honneur d’attester conformenent a l’article 6 de ladite
Convention.

1) that the document has been served the (date) 15-01-2020

que le demande a ete executee le (date)

-at (place, street, number) ICEBREAKER DATING LTD

-a (localite, rue, numero) C/O Jonathan Paul Blake, Dept 1775, 43 Owston Road,
Doncaster DN6 8DA

- in one of the following methods authorised by article 5:
-dans une des formes suivantes prevues a |’ article 5:

a) in accordance with the provisions of sub-paragraph (a) of the first paragraph of article
5 of the convention

selon les formes legales (article 5, alinea premier, lettre a)

b) in accordance with the following particular Documents were served to Emily
method selon la forme particuliere suivante Laycock (Office Manager) at the
company registered address given.

Cc) by delivery to the addressee, who accepted it voluntarily

par remise simple

The documents referred to in the request have been delivered to:
Les documents mentionnes dans la demande ont ete remis a:

- (identity and description of person)

- (identite et qualite de la personne)

- relationship to the addressee (family, business or
other)

- liens de parente de subordination ou autres avec

le desinataire de |’acts
Case 1:19-cv-05764-ENV-SJB Document 11 Filed 5224/25 BRIAR 2 PagelD #: 106

2) that the document has not been served, by reason of the following facts:
que la demande n’a pas ete executee, en raison des faits suivants:

in conformity with the second paragraph of article 12 of the Convention, the applicant is
requested to pay the expenses details in the attached statement.

Conformement a l'article 12, alinea 2 de ladite Convention, le requerant est prie de payer ou
de rembourser les frais dont le detail figure au memoire ci-joint

Annexes
Documents returned
Pieces renvoyees
Done at London

fait a

in appropriate cases, documents
establishing the service:
le cas echeant, les documents

justicatifs de l’execution:

 

Signature and/or stamp:

Signature et/ou cachet:
